Civil action to recover damages for an alleged negligent injury.
The usual issues of negligence, contributory negligence and damages were submitted to the jury and answered by them in favor of the plaintiff. Judgment on the verdict. Defendant appeals.
Upon warmly contested issues of fact, the jury returned a verdict in favor of the plaintiff. We have found no sufficient reason for disturbing the result of the trial. Hence the verdict and judgment will be upheld.
The record presents no new or novel point of law not heretofore settled by our decisions, and it would only be a work of supererogation, or "threshing over old straw," to discuss the exceptions seriatim. No error has been made to appear.
No error.